Citation Nr: 1721263	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The Board notes that in a June 2014 lay statement, the Veteran indicated that he did not wish to pursue a TDIU claim at that time.  However, the RO continued to adjudicate the matter by further developing the claim and issuing a Supplemental Statement of the Case (SSOC) in August 2015.  The Veteran's representative subsequently submitted a written brief addressing this claim in June 2016 and March 2017.  As such, the Veteran has reason to believe that this claim is still on appeal, and the Board may address the matter at this time.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant has a reason to believe it is on appeal).   

This case was previously remanded by the Board in June 2014 and July 2016.  The case has been returned to the Board for review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran is seeking entitlement to a TDIU.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

A TDIU may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.41, 4.16 (a)(2016).  In this case, service connection is currently in effect for post-traumatic stress disorder (PTSD), rated as 50 percent disabling.  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, a TDIU may also be granted on an extra-schedular basis.  38 C.F.R. § 4.16 (b).    

As noted above, this claim was first remanded by the Board in June 2014.  One of the June 2014 remand directives was to notify the Veteran and his representative of the information and evidence necessary to establish entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (b).  However, the RO failed to inform the Veteran or his representative of the criteria for establishing entitlement to a TDIU on an extraschedular basis.  Therefore, in July 2016, the Board again remanded the case, in part, for the RO to notify the Veteran and his representative of the information necessary to establish entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  

A claimant has the right to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).      

The Board finds that there has not been substantial compliance with its prior remand directives.  Neither the Veteran nor his representative was informed of the criteria for establishing entitlement to a TDIU on an extraschedular basis.  The Veteran was provided a notice letter in August 2016 informing him of the criteria for establishing entitlement to a TDIU.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  Although the letter contained the correct criteria for establishing a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a), it contained the incorrect criteria for establishing a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  Specifically, the letter indicated that to establish a TDIU on an extraschedular basis, the Veteran must show that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321 (b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  Thus, on remand, the RO should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a notification letter explaining the criteria for establishing entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).  

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b), to the Director of the Compensation and Pension Service.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




